Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1, how is the bar configured to “temporarily” split the path?  Does such mean that the bar is readily removable?  As the method of making includes the “temporarily” (Step 1806) with subsequent welding/fusing (Step 1808), such seems to suggest that the claimed “probe” (line 1) may not represent a completely manufactured “probe” (line 1).  This would result in the body of the claim being inconsistent with the preamble, causing confusion as to whether the claim is directed to a true “probe” (line 1) or an item that is in the process of being manufactured into a probe.  Is there any other way to interpret how the bar “temporarily” does anything?
	As to claims 1, 8 and 17; what makes the channel a “titration” channel?  Consider that the term “titration” is an adjective, but it’s not expressed how that term further defines the channel in any structural manner.
	As to claim 8, what is meant by “defining a first set of apertures” (italics added, line 6)?  How are apertures defined?  This is a method claim, and “defining” is verb, so “defining” must means something in conjunction with the apertures.  How is one of ordinary skill to recognize/comprehend such?  Consider that the specification provides an elongate member that has the set of apertures, but nothing more.  The apertures are just there.
defining at least one secondary opening” (italics added)?  How is the opening defined?  This is a method claim, and “defining” is a verb, so “defining” must means something in conjunction with the secondary opening.  How is one of ordinary skill to recognize / comprehend such?  Consider that the specification provides a secondary opening, but nothing more.  The apertures are just there.
	As to claim 18, what is meant by “defining at least one secondary opening” (italics added)?  How is the opening defined?  This is a method claim, and “defining” is a verb, so “defining” must means something in conjunction with the secondary opening.  How is one of ordinary skill to recognize / comprehend such?  Consider that the specification provides a secondary opening, but nothing more.  The apertures are just there.

Claim(s) 8-11 is is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Davisson 2,706,398.
	As to claims 8,11, Davidson 2,706,398 teaches (Figure 1) a method to manufacture a probe, including: providing a probe 10 comprising an elongate body 10 having an axis extending from proximal (48) to distal (28) ends; a channel 13 extending along the axis; a primary opening (through which rod 27 extends) at the distal end; defining a set of apertures 15,28 through the body along a transverse axis; passing a rod 27 through the apertures to extend across the channel along the transverse axis, the rod splitting a flow path at the distal region; and attaching the rod 27 t the body at the apertures (via element 28, and 14/16/17).

    PNG
    media_image1.png
    344
    713
    media_image1.png
    Greyscale

		

	As to claim 9, the primary opening is by cover 48.
	As to claim 10, the body is elongated with a channel, as thus is as much a tube as that claimed.\\

Claims 1,2,3,4,5,6,7 of ‘213 rejected on the ground of nonstatutory double patenting as being unpatentable over corresponding claims 1,2,3,4,5,6,7 of U.S. Patent No. 10,837,955. Although the claims at issue are not identical, they are not patentably distinct from each other because (1) claim 1’s ‘955 “outer surface of the proximal end” is as much “an interface” (claim 1 ‘213) as claimed, and (2) claim 1’s ‘955 “channel extending along the longitudinal axis” is as much a “titration channel” (line 4, claim 1 ‘213) as claimed.









The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al 4,658,208 illustrate (Figures 1,2) wires14 extending across a tube 32 which has gas flowing there through.  However, such is not a probe.
Iida 06288955 teaches an elongate probe 1 having a channel 1’, the channel having a wire 8 extending across the channel.  However, the probe is not for “blood” (claims 1,17), and the wire is not through apertures through the probe (claim 8).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861